The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, Arkansas 72936-0280
Dear Senator Walters:
This is in response to your request for an opinion on the appointment of new county board of equalization members under Act 1326 of 1999. That act reconstitutes the membership of the county boards of equalization and provides, in most cases, for the expansion of these boards from three to five members. The act provides for the expiration of the terms of all members serving prior to the first Monday in July 1999, and requires the appointment of new members on that date.
Your question is whether "the new members should be different individuals from the old members of the board whose term expired, or can those members whose term has expired be re-appointed without a challenge."
It is my opinion that the old members, assuming they are still otherwise eligible, may be re-appointed for new terms under Act 1326 of 1999.
I have found nothing in Act 1326 of 1999, or the statutory subchapter it amends (A.C.A. §§ 26-27-301 to -321), which limits or restricts the number of terms a particular individual may serve on the county equalization board.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh